Title: From Thomas Jefferson to Martha Jefferson Randolph, 7 October 1802
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


          
            My Dear Martha
            Washington Oct. 7. 1802.
          
          I arrived here on the fourth day of our journey without accident. travelling early one or two mornings through fog brought on some degree of indisposition, which I felt strongly on the day & day after my arrival, but it is wearing off slowly. it has been chiefly an excessive soreness all over and a deafness & ringing in the head. I have desired mr Jefferson to procure you whatever you may call for on my account, and I pray you to do it freely. it never was my intention that a journey made for my gratification should bring any expence on you. I must press on you to let me send horses to meet you, as I am convinced that no horses after the three first days journey, can encounter the 4th. which is hilly beyond any thing you have ever seen below the mountains. I shall expect soon to hear from you. present me affectionately to mr Randolph & kiss the children for me. to yourself my tenderest love.
          
            Th: Jefferson
          
        